OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   ..   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


                                  IUBMESB                       ^"S[
                ' STATE. OF TEXAS'-'
                  PENALTY FOR
                                                                 02 1R
  3/6/2015   PK8VATEUSE-     \s _                                0006557458      MAR 11   2015
  TATE, MARCUS Jr.   Tr. Ct. No.J^829Tl!8;Ai                     MAILED FROM ZlpW.R;i82?962-01
  On this day, the application for 11 07 Writ of Habeas Corpus has been received
  and presented to the Court.
                                                                               Abel Acosta, Clerk
                                            &
                                         ^JflriwEJ
                                  MARCgSfSWEJR.
                                  11H^&PVETT
                                          TON.T         &
                           •&                                                     UTF




-iEBHSB    'OOe                         .,ii|»i|H.-.i1!|iJi1|H^»l'A'pilill»HHM»!HHl'l,i     1